Alleghany Constr. Inc. v Chautauqua Woods Corp. (2021 NY Slip Op 07409)





Alleghany Constr. Inc. v Chautauqua Woods Corp.


2021 NY Slip Op 07409


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, TROUTMAN, WINSLOW, AND DEJOSEPH, JJ.


1005 CA 21-00774

[*1]ALLEGHANY CONSTRUCTION INC., PLAINTIFF-RESPONDENT,
vCHAUTAUQUA WOODS CORP. AND SHAANT INDUSTRIES, INC., DEFENDANTS-APPELLANTS. (APPEAL NO. 1.) 


COTTER & COTTER, BUFFALO (DAVID B. COTTER OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
WRIGHT, WRIGHT AND HAMPTON, JAMESTOWN (JOSEPH M. CALIMERI OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Chautauqua County (Lynn W. Keane, J.), entered November 25, 2020. The order granted the motion of plaintiff for summary judgment and awarded plaintiff money damages. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Alleghany Constr. Inc. v Chautauqua Woods Corp. ([appeal No. 2] — AD3d — [Dec. 23, 2021] [4th Dept 2021]).
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court